Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 1 of 26 PageID #: 1568



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------X
 NISSAN MOTOR ACCEPTANCE CORPORATION,

                         Plaintiff,
                                                      MEMORANDUM & ORDER
             -against-                                16-CV-7028(JS)(ARL)

 FIVE TOWNS NISSAN, LLC,
 SHMUEL WOLF, NEIL BARBAGALLO,
 And ALEX KORCHMAR,

                     Defendants.
 -----------------------------------X
 APPEARANCES
 For Plaintiff:      Richard A. Braden, Esq.
                     Goldberg Segalla LLP
                     711 Third Avenue, Suite 1900
                     New York, New York 10017

                         Louis Arnold Russo, Esq.
                         Russo Law LLC
                         276 Fifth Avenue, Suite 704
                         New York, New York 10001

 For Defendant
 Shmuel Wolf:            Annie P. Kubic, Esq.
                         Philip Joseph Campisi, Jr., Esq.
                         Westerman Bail Ederer Miller Zucker &
                         Sharfstein, LLP
                         1201 RXR Plaza
                         Uniondale, New York 10601

 SEYBERT, District Judge:

             Plaintiff      Nissan     Motor     Acceptance      Corporation

 (“Plaintiff”) commenced this diversity action against defendant

 Shmuel Wolf (“Defendant”), among others,1 for breach of contract.




 1 As discussed in Procedural History, infra, Shmuel Wolf is the
 sole remaining defendant.
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 2 of 26 PageID #: 1569



 Plaintiff    seeks     to   enforce    personal      guaranties    purportedly

 executed by Defendant in favor of Plaintiff for all “obligations

 and liabilities” incurred by Five Towns Nissan, LLC (the “Nissan

 Dealership”)     and   Five    Towns   Automotive,      LLC    (the   “Chrysler

 Dealership,”     and   together    with     the   Nissan      Dealership,     the

 “Dealerships”), after the Dealerships defaulted on payments under

 a   Promissory    Note.       Currently    pending    before    the   Court   is

 Plaintiff’s motion for summary judgment.          (Mot., D.E. 76; Pl. Br.,

 D.E. 76-1; Def. Opp., D.E. 80; Pl. Reply, D.E. 82.)                    For the

 following reasons, Plaintiff’s motion is DENIED.

                                  BACKGROUND2

             Plaintiff, a California corporation, provides, among

 other things, secured wholesale inventory floor plan financing for

 automobile dealerships throughout the United States.                  (Pl. 56.1

 Stmt. ¶ 1.)      The Dealerships operated new and used motor vehicle

 dealerships in Inwood, New York.           (Am. Compl., D.E. 33, ¶¶ 9-10.)3

 Defendant and Neil Barbagallo (“Barbagallo”), who is no longer a

 defendant in this action, were members of both dealerships.                 (Pl.


 2 The facts are drawn from the parties’ Local Civil Rule 56.1
 Statement and Counterstatement. (Pl. 56.1 Stmt., D.E. 76-16;
 Def. 56.1 Stmt., D.E. 81; Def. 56.1 Counterstmt., D.E. 81, at
 11-19.) The Court notes any relevant factual disputes.

 3 As discussed in Procedural History, infra, on August 13, 2018,
 Magistrate Judge Arlene R. Lindsay issued an Order deeming the
 First Amended Complaint the operative complaint. (See Aug. 13,
 2018 Order, D.E. 48.)


                                        2
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 3 of 26 PageID #: 1570



 56.1 Stmt. ¶ 1.)          Defendant states that he was a “passive owner

 with no operational involvement” while Alex Korchmar (“Korchmar”),

 who   was   previously      a    defendant    in   this    action,     oversaw   the

 Dealerships’ operations.           (Wolf Decl., D.E. 79, ¶ 4; Def. 56.1

 Counterstmt. ¶ 3.)

 I.    The Nissan Agreement and the Nissan Guaranty Agreement

              On May 19, 2011, Plaintiff and the Nissan Dealership

 entered     into   an     Automotive   Wholesale     Financing       and   Security

 Agreement (the “Nissan Agreement”) pursuant to which Plaintiff

 “agreed to provide secured wholesale inventory financing to the

 Nissan Dealership [to] acquire motor vehicles for sale and lease

 to consumers.”       (Pl. 56.1 Stmt. ¶ 4; Nissan Agmt., Brooks. Aff.,

 Ex. A, D.E. 76-3.)         The Nissan Agreement governed “the terms and

 conditions of [Plaintiff’s] agreement to establish and maintain

 for [the Nissan Dealership] a wholesale line of credit” to finance

 its   purchases      of    new   and   used    vehicles,      parts,    and   other

 merchandise.       (Nissan Agmt. at 1; Brooks. Aff., D.E. 76-3, ¶ 13.)

 Defendant and Barbagallo signed the Nissan Agreement in their

 capacities as the “Operating Manager[s].”                 (Nissan Agmt. at 6.)

              In connection with the Nissan Agreement, Defendant and

 Barbagallo     contemporaneously        executed     a     Continuing      Guaranty

 Agreement “to induce [Plaintiff] to extend or continue to extend

 credit to” the Nissan Dealership (the “Nissan Guaranty”).                        (Pl.

 56.1 Stmt. ¶ 6; Nissan Guaranty, Brooks. Aff., Ex. B, D.E. 76-4,

                                          3
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 4 of 26 PageID #: 1571



 at ECF pp. 12-16, 17-21.)      As relevant here, Defendant admits that

 he signed the Nissan Agreement and the Nissan Guaranty.                (Def.

 56.1 Stmt. ¶ 6; Wolf Decl., D.E. 79, ¶¶ 2, 13, 17.)

             As relevant here, the Nissan Guaranty Agreement provided

 that Defendant (and Barbagallo) “unconditionally and irrevocably”

 guaranteed:

       (a) the full and prompt performance and payment of all
       present   and   future  liabilities   of   [the   Nissan
       Dealership] to [Plaintiff] irrespective of their nature
       or the time they arise, and (b) the due and punctual
       performance and observance of all agreements and
       indemnities    of    [the   Nissan     Dealership]    to
       [Plaintiff]. . . . It is contemplated that this is, and
       it is intended to be, the personal guaranty of payment
       and performance of each individual signing below in his
       or her individual capacity. If any liability guaranteed
       hereby is not paid when due, Guarantor hereby agrees to
       and will immediately pay same, without resort by the
       holder thereof to any other person or party.

 (Nissan Guaranty at 1.)       “Liabilities” is defined to include:

       [A]ll obligations and liabilities of [the Nissan
       Dealership] (whether individually or jointly with
       others, and whether direct, indirect, absolute or
       contingent as maker, endorser, guarantor, surety or
       otherwise) to [Plaintiff], now existing or hereafter
       coming into existence and renewals or extensions in
       whole or in part of any of said liabilities . . .

                                      ***

       Guarantor acknowledges that there may be future advances
       by [Plaintiff] to [the Nissan Dealership] . . . and that
       the number and amount of the liabilities are unlimited
       and may fluctuate from time to time hereafter. Guarantor
       expressly agrees that Guarantor’s obligations hereunder
       shall remain absolute, primary and unconditional
       notwithstanding such future advances and fluctuations,
       if any.


                                       4
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 5 of 26 PageID #: 1572



 (Nissan Guaranty at 1, 3.)         The Nissan Guaranty Agreement also

 provided that Defendant’s obligations under the agreement:

       [S]hall be continuing, absolute and unconditional under
       any and all circumstances and shall be paid by Guarantor
       regardless of (a) the validity, regularity, legality or
       enforceability of any of the liabilities or any
       collateral security or guaranty therefor; . . . or (c)
       any other event or circumstance whatsoever which may
       constitute, or might be construed to constitute, an
       equitable or legal discharge of a surety or a guarantor,
       it being the purpose and intent of the Guarantor that
       this Guaranty and the Guarantor’s obligations hereunder
       shall remain in full force and effect and be binding
       upon Guarantor and Guarantor’s successors until the
       liability and the obligations of Guarantor under this
       Guaranty shall have been satisfied by payment in full.
       This Guaranty is a continuing guaranty and shall remain
       in force at all times hereafter, . . . until a written
       notice of termination from Guarantor is received and
       acknowledged by [Plaintiff] . . . .

 (Nissan Guaranty at 2.)

 II.   The Chrysler Agreement and the Chrysler Guaranty Agreements

               On or around April 3, 2013, Plaintiff and the Chrysler

 Dealership entered into an Automotive Wholesale Financing and

 Security Agreement (the “Chrysler Agreement”) pursuant to which

 Plaintiff agreed to provide secured wholesale inventory financing

 to the Chrysler Dealership so it could acquire motor vehicles for

 sale and lease to consumers.           (Pl. 56.1 Stmt. ¶¶ 12-13; Chrysler

 Agmt., Brooks Aff., Ex. I, D.E. 76-11.)              The Chrysler Agreement

 governed the terms under which Plaintiff would, in its discretion,

 provide   a    wholesale   line   of   credit   to   finance   new   and   used

 vehicles.      (See generally Chrysler Agmt.)         Defendant purportedly


                                         5
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 6 of 26 PageID #: 1573



 signed the Chrysler Agreement in his capacity as a “Manager.”

 (Chrysler Agmt. at 7.)

             In connection with this Agreement, on April 3, 2013,

 Defendant    purportedly    executed       notarized   Continuing   Guaranty

 Agreements (the “Chrysler Guaranties”), individually and as a

 “Manager,” wherein he guaranteed to pay the Chrysler Dealership’s

 present and future liabilities.             (Chrysler Guaranties, Brooks

 Aff., Ex. J, D.E. 76-12, at ECF pp. 7-11, 17-23.)                 Unlike the

 Nissan Agreement and Nissan Guaranty, Defendant denies signing the

 Chrysler Agreement and the Chrysler Guaranties because he was not

 in New York on the date these agreements were signed.             (Def. 56.1

 Stmt. ¶¶ 12-13, 15; Def. 56.1 Counterstmt., at ECF p. 13, ¶¶ 14-

 16.)

 III. The Cross-Collateral Agreement

             On April 4, 2013, one day after the purported execution

 of the Chrysler Agreement and the Chrysler Guaranties, Plaintiff

 and the Dealerships, Defendant, and Barbagallo entered into a

 Cross-Guaranty, Cross-Collateral, and Cross-Default Agreement (the

 “Cross-Collateral Agreement”) in which Defendant, and others,

 agreed to “cross-guaranty, cross-default, and cross collateralize

 all”   of   the   Dealerships’    present    and   future   obligations      and

 liabilities to Plaintiff under the Nissan and Chrysler Agreements

 and    respective   Guaranty     Agreements.       (Pl.   56.1   Stmt.   ¶    7;

 Apr. 4, 2013 Cross-Collateral Agmt., Brooks Aff., Ex. C, D.E. 76-

                                        6
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 7 of 26 PageID #: 1574



 5, at 1.)    Defendant and Barbagallo purportedly signed the Cross-

 Collateral      Agreement     as     guarantors     and    as      “Operating

 Manager/Member” of the Dealerships.           (Cross-Collateral Agmt. at

 5.)   Defendant denies executing the Cross-Collateral Agreement and

 states that his signature “materially differs from that which

 appears on the” Nissan Guaranty Agreement.4         (Def. 56.1 Stmt. ¶ 7;

 Def. 56.1 Counterstmt. ¶ 11.)

 IV.   The Capital Loan Agreement

              On August 12, 2013, Plaintiff and the Nissan Dealership

 entered into a Capital Loan and Security Agreement (the “Capital

 Loan Agreement”), pursuant to which Plaintiff loaned the Nissan

 Dealership $1,129,937.23, to be repaid in monthly installments

 with interest.      (Pl. 56.1 Stmt. ¶ 8; Capital Loan Agmt., Brooks

 Aff., Ex. F, D.E. 76-8.)       Defendant allegedly signed the Capital

 Loan Agreement on behalf of the Nissan Dealership.              (Capital Loan

 Agmt. at ECF pp. 3, 14.)           In connection with the Capital Loan

 Agreement, Defendant, in his individual capacity and as a member

 of the Chrysler Dealership, purportedly executed a document titled

 “Reaffirmation of Guarantors” wherein he consented to the terms of

 the Capital Loan Agreement and acknowledged that he and the

 Chrysler     Dealership     “guaranteed     all    present       and   future

 indebtedness of [the Nissan Dealership] to [Plaintiff] pursuant to


 4 Plaintiff submitted exhibits of all agreements but redacted
 every signature.
                                       7
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 8 of 26 PageID #: 1575



 their respective guaranties,” and reaffirmed their guaranties.

 (Reaffirmation of Guarantors, Brooks Aff., Ex. G, D.E. 76-9.)

              Defendant denies signing the Capital Loan Agreement and

 the Reaffirmation of Guarantors, arguing that he was in Atlanta,

 Georgia on the day the Agreements were allegedly signed, and

 because his signature “materially differs” from his signature on

 the Nissan Guaranty. (Def. 56.1 Stmt. ¶ 8; Def. 56.1 Counterstmt.,

 ¶¶ 21-23.)

 V.    The Alleged Defaults under the Agreements

              On February 18, 2014, Plaintiff sent the Dealerships a

 letter (the “Letter”) referencing a Forbearance Agreement, dated

 December 18, 2013 (the “Forbearance Agreement”).5           (Feb. 18, 2014

 Ltr., Brooks Aff., Ex. D, D.E. 76-6.)         The Letter states that the

 “Dealerships have failed to comply with the terms and conditions

 of   the   Forbearance   Agreement”    and   that   Plaintiff   decided    to

 “immediately institute an orderly termination of its wholesale

 lending relationships with your Dealerships.”          (Feb. 18, 2014 Ltr.

 at 1.)     The Letter further stated:

       [E]ffective as of May 30, 2014, [Plaintiff] will
       terminate its Wholesale Agreements with each of your
       Dealerships, pursuant to their terms, at which date all
       financing obligations under those Wholesale Agreements
       and all other Loan Documents, including the Capital Loan
       Agreement between [Plaintiff] and the Nissan Dealership
       dated August 12, 2013, must be paid in full. . .
       .   [E]ffective the date of this Notice, the Nissan

 5 Neither party attached the Forbearance Agreement as an exhibit
 nor did they explain its significance.
                                       8
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 9 of 26 PageID #: 1576



       Dealership’s   Used   Non-Nissan  Demo   and   Used-Demo
       wholesale credit lines have been suspended, and the
       outstanding balances on those lines, as stated in
       Exhibit “A”, must be paid in full on or before March 14,
       2014.

 (Feb. 18, 2014 Ltr. at 1.)             Exhibit “A” to the letter indicated

 that the balance on the Nissan Dealership’s Used Non-Nissan Demo

 and   Used    Demo     was   $551,367.10       and    $207,208.04,     respectively.

 (Feb. 18, 2014 Ltr. at 3.)                Plaintiff also alleges that the

 Chrysler     Dealership       defaulted    on        its   obligations    under   the

 Chrysler Agreement by, among other things, failing to timely pay

 sums due and owing for wholesale interest obligations and failing

 to maintain minimum capitalization amounts.                  (Brooks. Aff. ¶ 35.)

               By letter dated July 2, 2014, Plaintiff conditionally

 agreed to extend the date of termination on condition that, among

 other things, (1) on July 15, 2014 and July 31, 2014, the Nissan

 Dealership make two separate payments of $125,000 towards the

 Capital Loan and (2) the Chrysler Dealership provide a copy of a

 written      lending    commitment     from      another     lender    agreeing    to

 refinance the Chrysler Agreement.                    (July 2, 2014 Ltr., Brooks

 Aff., Ex. E, D.E. 76-7, at 1.)                 The Dealerships did not sign or

 agree to the conditional extension.                  (Pl. 56.1 Stmt. ¶ 20.)

               In July and August 2014, the Nissan Dealership breached

 the Nissan Agreement because it defaulted on the Capital Loan

 Agreement     by,     among    other   reasons,         failing   to     pay   monthly

 installments.        (Pl. 56.1 Stmt. ¶ 8; Brooks Aff., D.E. 76-2, ¶¶ 26-

                                            9
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 10 of 26 PageID #: 1577



 27.)     By letter dated August 28, 2014, Plaintiff notified the

 Nissan Dealership that it accelerated all indebtedness under the

 Capital Loan Agreement and declared all principal and interest

 immediately       due,    totaling     $883,495.25         as   of   July 31,    2014.

 (Aug. 28, 2014 Ltr., Brooks Aff., Ex. H, D.E. 76-10.)                      The Nissan

 Dealership never paid the amount due.                 (Pl. 56. Stmt. ¶ 11.)

              As    a   result   of    the     Dealerships’       ongoing      defaults,

 Plaintiff exercised its rights under Sections 5.2 of the Nissan

 and Chrysler Agreements to accelerate the remainder of payments

 due for financing the vehicle inventory and, with respect to the

 Nissan       Agreement,         suspended         all       financing         effective

 August 1, 2014. (Brooks Aff. ¶¶ 21, 40.) Plaintiff did not submit

 a copy its notice of acceleration and suspension.

              By    letter    dated        August 5, 2014,       Plaintiff      demanded

 $60,809.70 from the Nissan Dealership, the amount owed for vehicles

 it   sold.        (Brooks    Aff.     ¶    20.)       By    another    letter    dated

 August 5, 2014,        Plaintiff      also    demanded      $168,932.72       from   the

 Chrysler Dealership, the amount owed for vehicles it sold. (Brooks

 Aff. ¶ 39.)       According to Plaintiff, the Dealerships’ failure to

 turn over those funds resulted in a “sales out of trust” (“SOT”)

 and constituted a breach of the Nissan and Chrysler Agreements

 because    Plaintiff      “lost      its    vehicle     collateral      and    the   [ ]

 Dealership[s] received the proceeds for the sales and used the

 money     for     other   purposes–-effectively            reducing     [Plaintiff’s

                                             10
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 11 of 26 PageID #: 1578



 collateral that secures its loans of money to the [ ] Dealerships.”

 (Brooks Aff. ¶¶ 20, 39.)        Plaintiff did not submit copies of the

 August 5, 2014 letters.

 VI.   The Replevin Action, the Promissory Note, and the Confession
       of Judgment

             On   August   29,   2014,       Plaintiff   initiated   a   separate

 action    against    Defendant,       the    Dealerships,    Barbagallo,     and

 Korchmar seeking, among other things, an order of seizure of

 Plaintiff’s collateral (the “Replevin Action”) arising out of the

 Dealerships’ refusal to pay the amounts owed to Plaintiff.                 (Pl.

 56. Stmt. ¶ 11; see Replevin Action, No. 14-CV-5144 (E.D.N.Y. 2014)

 (Wexler, J.).)

             On    September     29,     2014,    the    Court   so-ordered     a

 Stipulation permitting the Replevin Action defendants “to arrange

 for one or more executed asset purchase agreements involving the

 sale of assets of [the Dealerships]” by the close of business on

 October 3, 2014.6     (No. 14-CV-5144, D.E. 17.)          On January 5, 2015,

 during the Replevin Action, Korchmar, in his individual capacity,

 and the Dealerships, by Defendant, executed a Promissory Note


 6 “Judicial notice of public records . . . is clearly
 appropriate.” In re Enron Corp., 379 B.R. 425, 431 n.18
 (S.D.N.Y. 2007) (citing Kramer v. Time Warner Inc., 937 F.2d
 767, 774 (2d Cir. 1991)). However, a court may take judicial
 notice of a public record “not for the truth of the matters
 asserted” in the document “but rather to establish the fact”
 that the document exists. Liberty Mut. Ins. Co. v. Rotches Pork
 Packers, Inc., 969 F.2d 1384, 1388 (2d Cir. 1992) (internal
 quotation marks and citation omitted).
                                         11
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 12 of 26 PageID #: 1579



 promising to pay Plaintiff $2,830,797.00 in monthly installments.

 (Promissory Note, Brooks Aff., Ex. K, D.E. 76-13.)           The Promissory

 Note was secured by an Affidavit of Confession of Judgment, signed

 by Korchmar, in his individual capacity, and the Dealerships, by

 Defendant.     (Aff. Confession of J., Brooks Aff., Ex. L, D.E. 76-

 14, ¶ 5.)     The Affidavit of Confession of Judgment provided that

 the Dealerships and Korchmar “jointly and severally confess[ed]

 judgment     and   authoriz[ed]     the    entry   thereof    against    [the

 Dealerships and Korchmar] in the same of $2,830,797.00 or for such

 lesser amount as may be due pursuant to the terms of certain

 Promissory Note they executed in favor of plaintiff in January

 2015.”    (Aff. Confession of J. ¶ 5.)        The Affidavit of Confession

 of Judgment recited that the debt arose from:

              a. Beginning in or around May 19, 2011, plaintiff
                 entered into Automotive Wholesale Financing and
                 Security Agreements (the “WFA’s”) with [the
                 Dealerships] whereby plaintiff agreed to provide
                 secured wholesale inventory floor plan financing
                 to [the Dealerships] so that they could acquire
                 new and used motor vehicles for sale and lease
                 to consumers. At various times, and as required
                 by plaintiff, Alex Korchmar, Neil Barbagallo,
                 and Shmuel Wolf [Defendant] executed continuing
                 Guaranty Agreements whereby they each guaranteed
                 all   obligations   of  [the   Dealerships]   to
                 plaintiff.     Notwithstanding the foregoing,
                 Shmuel Wolf maintains that he only executed one
                 Continuing Guaranty Agreement with regard to
                 [the Nissan Dealership] on May 19, 2011.

              b. [The Dealerships] thereafter defaulted in their
                 obligations under the [Nissan and Chrysler
                 Agreements] and ultimately sold substantially
                 all of their assets to a third party and applied

                                       12
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 13 of 26 PageID #: 1580



                 a portion of the sale proceeds to debts owing to
                 plaintiff   arising   under  the   [Agreements].
                 Despite the payment of a portion of the asset
                 sale proceed to debts owing to plaintiff, there
                 was deficiency in the amount of $2,830,797.00.

               c. Prior to the sale of substantially all of the
                  [Dealerships’] assets, plaintiff commenced [the
                  Replevin Action] . . . to recover judgment. . .
                  for damages well in excess of the deficiency
                  amount. In order to convince plaintiff to agree
                  to dismiss [the Replevin Action] as against [the
                  Dealerships and Korchmar], and to permit [the
                  Dealerships] to sell substantially all of their
                  assets to a third party despite the existence of
                  the deficiency amount, [the Dealerships and
                  Korchmar] executed the [Promissory] Note and
                  plaintiff is entitled to file this confession of
                  judgment against them for the amount due
                  thereunder in the event of a breach or default
                  under the terms of the note.

 (Aff. Confession of J. ¶ 6.)

               Korchmar    and    the   Dealerships      defaulted       on    their

 obligations     under    the    Promissory    Note    and   on   July 21, 2015,

 Plaintiff entered the Affidavit of Confession of Judgment to

 recover $1,848,128.54 (the “Judgment”).              (Pl. 56.1 Stmt. ¶ 27; J.,

 Brooks Aff., Ex. M, D.E. 76-15.)            The Judgment amount reflected a

 $982,893.46 credit--consisting of $519,893.46, received from a NYS

 Sales   Tax    Escrow    Account   payment,    $416,064.21       from   the   sale

 proceeds of vehicles purchased by Rockaway Nissan (the buyer at

 the December 2014 asset sale) and auction proceeds for vehicles

 sold via public auctionand $225 in statutory costs.                (Brooks Aff.

 ¶ 46; J.)      Neither party submitted evidence surrounding the asset

 sale or auction.         On September 2, 2015, the Court so-ordered a

                                        13
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 14 of 26 PageID #: 1581



 stipulation of dismissal dismissing claims against the Dealerships

 and Korchmar, without prejudice.             (No. 14-CV-5144, D.E. 22.)       On

 November 28, 2016, the court entered a so-ordered stipulation of

 dismissal dismissing claims against Defendant and Barbagallo,

 without prejudice, and closed the Replevin Action.                   (No. 14-CV-

 5144, D.E. 40.)

              Defendant admits that he signed the Promissory Note and

 the   Affidavit     of    Confession    of    Judgment   on    behalf    of   the

 Dealerships as their “Operations Manager/Member,” but argues that

 he did not “agree to confess to any judgment and/or Note or other

 payment obligations to [Plaintiff], individually.”                   (Def. 56.1

 Stmt. ¶ 24; Def. 56.1 Counterstmt. ¶ 34; Wolf Decl. ¶ 39.)               Rather,

 according to Defendant, the Promissory Note and the Confession of

 Judgment were executed to settle the Replevin Action.                (Wolf Decl.

 ¶ 38.)

              In a December 12, 2014 email chain outlining “Final [ ]

 Conditions    for    Closing,”      Plaintiff   listed   certain      conditions

 required “to release its security interest to the extent of any

 collateral sold” by the Dealerships.             (Dec. 12, 2014 Email, Wolf

 Aff. Ex. 9, D.E. 79-9, at 1.)            Plaintiff required, among other

 things, the execution of the Promissory Note and Confession of

 Judgment, with “all payments to be credited in the following order:

 (1) first,    to    the   [Nissan    Dealership]   floor      plan   deficiency,

 (2) second, to the Overpayment amount, (3) third, to the [Chrysler

                                         14
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 15 of 26 PageID #: 1582



 Dealership] floor plan deficiency, and (4) finally, to the unpaid

 Capital Loan (Loan # 3476-20001) amount as listed in [Plaintiff’s]

 closing statement.”           (Dec. 12, 2014 Email at 1, ¶ 4.)

             As expressed in that email, the parties agreed that the

 Promissory Note and the Confession of Judgment would “not reference

 [Defendant] in his individual capacity.”                        (Dec. 12, 2014 at 1,

 ¶ 4.)     The email also states that Plaintiff required “written

 acknowledgment         by    Guarantors   that,       by   releasing    its    security

 interest, [Plaintiff] is not waiving or discharging any rights I

 may have to enforce the Guaranty Agreements with respect to any

 post-closing deficiencies or breaches.”                         (Dec. 12, 2014 Email

 at 1,   ¶ 5.)       Neither      party    submitted        any   additional    details

 surrounding the “Conditions for Closing” and whether the terms

 were accepted, denied, or modified.

                                  PROCEDURAL HISTORY

             Plaintiff initiated this action on December 21, 2016.

 (Compl.,    D.E.       1.)      On   February 14, 2018,          the   Court   adopted

 Magistrate Judge Arlene R. Lindsay’s Report and Recommendation

 (R&R, D.E. 28) and dismissed Plaintiff’s third cause of action for

 money     had    and    received       against       Defendant,     Barbagallo,    and

 Korchmar.       (Feb. 14, 2018 Order, D.E. 31, at 5-6.)                The Court also

 granted     Plaintiff          leave     to        file    an    amended   complaint.

 (Feb. 14, 2018 Order at 6.)            On April 16, 2018, Plaintiff filed an



                                               15
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 16 of 26 PageID #: 1583



 Amended Complaint and on July 12, 2018, filed a Second Amended

 Complaint.       (Am. Compl., D.E. 33; Second Am. Compl., D.E. 41.)

              On    August 13, 2018,       Judge     Lindsay    issued     an   Order

 dismissing claims against the Nissan Dealership and Korchmar and

 deeming    the    First    Amended    Complaint      the   operative     complaint.

 (Aug. 13, 2018 Order, D.E. 48.)                 On April 17, 2019, the Court

 entered a So-Ordered stipulation dismissing claims by and against

 Neil Barbagallo with prejudice.              (Apr. 17, 2019 Order, D.E. 67.)

              On   August    30,   2019,      Defendant     filed    an   answer   and

 asserted    (1) cross-claims         against    Korchmar      and   Plaintiff     for

 contribution and indemnification, against Korchmar for fraud and

 breach of fiduciary duty and (2) counterclaims against Plaintiff

 for declaratory and injunctive relief.               (Answer, D.E. 74.)

              Plaintiff now seeks summary judgment on its remaining

 claims against Defendant for (1) breach of continuing guaranties

 (Count I) and (2) attorneys’ fees, costs, and expenses (Count II).

                                      ANALYSIS
 I.    Legal Standards

              Summary      judgment    will     be   granted   where      the   movant

 demonstrates that there is “no genuine dispute as to any material

 fact and the movant is entitled to judgment as a matter of law.”

 Fed. R. Civ. P. 56(a).         A genuine factual issue exists where “the

 evidence is such that a reasonable jury could return a verdict for

 the nonmoving party.”         Anderson v. Liberty Lobby, Inc., 477 U.S.


                                           16
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 17 of 26 PageID #: 1584



 242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed 2d 202 (1986).                   In

 determining whether summary judgment is appropriate, the Court

 considers     the    “pleadings,   deposition     testimony,    answers     to

 interrogatories and admissions on file, together with any other

 firsthand information including but not limited to affidavits.”

 Nnebe v. Daus, 644 F.3d 147, 156 (2d Cir. 2011).

             The movant bears the burden of establishing that there

 are no genuine issues of material fact.               Gallo v. Prudential

 Residential Servs., L.P., 22 F.3d 1219, 1223 (2d Cir. 1994).              Once

 the movant makes such a showing, the non-movant must proffer

 specific facts demonstrating “a genuine issue for trial.”             Giglio

 v. Buonnadonna Shoprite LLC, No. 06-CV-5191, 2009 WL 3150431, at

 *4 (E.D.N.Y. Sept. 25, 2009) (internal quotation marks and citation

 omitted).      Conclusory allegations or denials will not defeat

 summary judgment.      Id.   However, in reviewing the summary judgment

 record, “‘the court is required to resolve all ambiguities and

 draw all permissible factual inferences in favor of the party

 against whom summary judgment is sought.’”            Sheet Metal Workers’

 Nat’l Pension Fund v. Vadaris Tech. Inc., No. 13-CV-5286, 2015 WL

 6449420, at *2 (E.D.N.Y. Oct. 23, 2015) (quoting McLee v. Chrysler

 Corp., 109 F.3d 130, 134 (2d Cir. 1997)).

 II.    Discussion7




 7   The parties do not dispute the application of New York law.
                                       17
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 18 of 26 PageID #: 1585



              Put simply, Plaintiff seeks to hold Defendant personally

 liable for the Judgment by virtue of Defendant’s obligations under

 the Nissan Guaranty, the Chrysler Guaranties, and the Cross-

 Collateral Agreement.         (Pl. Br. at 8.)       Plaintiff further argues

 that Defendant is liable regardless of whether his signatures on

 the various agreements were forged because Defendant admits to

 signing the Nissan Guaranty that “absolutely and unconditionally

 guaranteed payment of all amounts due under [the] Promissory Note

 that the Nissan Dealership executed in [Plaintiff’s] favor”                   (Pl.

 Br. at 13.)      Defendant responds that the Nissan Guaranty “relates

 only to the Nissan Dealership’s debts” and he is therefore not

 liable     for   “any   and   all   debt     ever   incurred     by   the   Nissan

 Dealership,” such as the Confession of Judgment, and for the

 Chrysler Dealership’s debts.         (Def. Opp. at 6 (emphasis omitted).)

              “To   obtain     summary   judgment      to    enforce   a     written

 guaranty, ‘all that the creditor need prove is an absolute and

 unconditional guaranty, the underlying debt, and the guarantor’s

 failure to perform under the guaranty.’”              136 Field Point Circle

 Holding Co., LLC v. Invar Int’l Holding, Inc., 644 F. App’x 10,

 11–12 (2d Cir. 2016) (quoting City of N.Y. v. Clarose Cinema Corp.,

 256 A.D.2d 69, 71 (N.Y. App. Div. 1998)).

       A.     The Nissan Guaranty

              Plaintiff    argues    that     at   least    the   Nissan   Guaranty

 obligates Defendant to personally satisfy the Nissan Dealership’s

                                         18
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 19 of 26 PageID #: 1586



 debts under the Promissory Note and Judgment.             As to the Nissan

 Guaranty’s enforceability, the Court has little doubt that its

 unambiguous terms reflect that it is continuing in that it applies

 to “all obligations and liabilities of [the Nissan Dealership]

 (whether individually or jointly with others, and whether direct,

 indirect, absolute or contingent as maker, endorser, guarantor,

 surety or otherwise) to [Plaintiff], now existing or hereafter

 coming into existence and renewals or extensions in whole or in

 part of any of said liabilities.”          (Nissan Guaranty at 1.)

             However, the Court finds that an issue of material fact

 exists as to whether the parties intended for Defendant to maintain

 responsibility for the Nissan Dealership’s obligations through the

 negotiation of the Promissory Note secured by the Affidavit and

 Confession of Judgment.8       See, e.g., Vinmar, Inc. v. Vaswani, No.

 94-CV-2841, 1997 WL 1068668, at *2 (E.D.N.Y. May 30, 1997).

             “As a general principal of New York law, any alteration

 of the terms of an underlying contract, for whose performance a

 guarantor is bound, and without the guarantor’s consent, will

 release the guarantor from his or her obligations.” United Natural

 Foods, Inc. v. Burgess, 488 F. Supp. 2d 384, 390–91 (S.D.N.Y. 2007)




 8 Indeed, if the Promissory Note discharged Defendant’s
 obligations under the other agreements and guaranties, there is
 no need to determine their authenticity. Thus, the Court’s
 analysis is limited to the Nissan Guaranty because there is no
 dispute as to its authenticity.
                                       19
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 20 of 26 PageID #: 1587



 (citations omitted).          “‘An obligation is altered when the debtor

 is discharged from the original contract and a new contract is

 substituted in its place.             The test is whether there is a new

 contract which will be enforced by the courts.’”                     Id. at 391

 (quoting Bier Pension Plan Tr. v. Estate of Schneierson, 74 N.Y.2d

 312, 315, 545 N.E.2d 1212, 1214, 546 N.Y.S.2d 824 (1989)).                   In

 those circumstances, “‘the principal is no longer bound to perform

 the obligation guaranteed,’ so the guarantor likewise cannot be

 ‘held responsible for the failure of the principal to perform.’”

 Id. (quoting Becker v. Faber, 280 N.Y. 146, 148-49, 19 N.E.2d 997,

 998 (1939)).      Courts consider: “the extension of time in which to

 pay   a   debt,    if   the    extension     is   an   enforceable    agreement

 superseding the original debt and not merely leniency by the

 creditor; a change in the contract price; modification of the loan

 terms, such as reducing loan collateral; or a change in the parties

 to the principal contract.”            Id. (internal quotation marks and

 citations omitted).

             For the following reasons, the Court cannot as a matter

 of law determine whether the Promissory Note and accompanying

 Affidavit    of   Confession     of    Judgment   altered   the   Dealerships’

 obligations under its prior agreements with Plaintiff.                 See Id.,

 488 F. Supp. 2d at 393-94.             Important in this analysis is the

 December 14, 2014 email that details Plaintiff’s “Conditions for



                                         20
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 21 of 26 PageID #: 1588



 Closing,”9 wherein Plaintiff required that the Dealerships and

 Korchmar execute the Promissory Note and Affidavit of Confession

 of Judgment, among other conditions, to “release its security

 interest to the extent of any collateral sold to buyer” by the

 Dealership.      (Dec. 12, 2014 Email at 1.)

             First,     the   Promissory     Note   and   the   Affidavit    of

 Confession of Judgment state that the Dealerships and Korchmar,

 jointly and severally, owe Plaintiff a “deficiency amount” of

 $2,830.797.00 ($1,848,128.54 after credits).             The Court struggles

 to    follow     how   Plaintiff      calculated    $2,830.797.00      as   the

 “deficiency amount.”         The Court is left to query whether this is

 a negotiated sum that, if paid, would satisfy both Dealerships’

 prior    debts    or   whether   it    is   a   calculation    based   on   the




 9 To the Court’s surprise, there are little facts surrounding the
 negotiation and execution of the “Conditions for Closing” email,
 the Promissory Note, and the Affidavit of Confession of
 Judgment. Plaintiff dismisses the email as “unauthenticated.”
 (Pl. Reply at 2.) The Court retains discretion to consider the
 email because Defendant may be able to authenticate it at trial
 and because Defendant disclosed it on February 28, 2019 as an
 exhibit in its Rule 56.1 Statement. (Dec. 12, 2014 Emails, Def.
 Feb. 28, 2019 56.1 Stmt., Ex. 9, D.E. 62-9); Purcell v. Navient
 Sols., LLC, No. 18-CV-6045, 2019 WL 188693, at *6 n.11 (S.D.N.Y.
 Jan. 14, 2019). Based on the record, the Court cannot determine
 whether the “Conditions for Closing,” as reflected in the email,
 were accepted, modified, or rejected, the parties should also
 endeavor to discover additional information regarding the
 “Conditions for Closing.”


                                        21
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 22 of 26 PageID #: 1589



 Dealerships’      individual    defaults    under   certain,    unspecified

 agreements.10

             Second,    there   is   evidence    that    payments   Plaintiff

 received under the Promissory Note were to be first applied to the

 Nissan Dealership’s floor plan deficiency.             (Dec. 14, 2014 Email

 at 1 ¶ 4; Brooks Dep., 60:7-20.)       Third, as part of the “Conditions

 for   Closing,”    Plaintiff    required    “written     acknowledgment    by

 Guarantors that, by releasing its security interest, [Plaintiff]

 is not waiving or discharging any rights that it may have to

 enforce the Guaranty Agreements with respect to any post-closing

 deficiencies or breaches.”           (Dec. 12, 2014 Email at 1 ¶ 5.)

 Neither party points to evidence regarding the identity of the

 referenced guarantors, whether those guaranty agreements included


 10Randal G. (Randy) Brooks, Plaintiff’s Inventory Control
 Manager (see Brooks Aff. ¶ 1), testified that the $2.8 million
 “was determined by the balances that were due based on inventory
 and the cap[ital] loan and additional charges that were due” and
 that Plaintiff would have “a breakdown of exactly what those
 charges were.” (Brooks Dep., Wolf Aff., D.E. 79-4, 53:12-14,
 55:15-16.) Without that information, however, in the former
 scenario, if Defendant “continued to be liable on the original
 obligation, [P]laintiff could in theory proceed against both
 [Defendant] on the original obligation and the [Dealerships and
 Korchmar] on the new obligation, potentially collecting twice.”
 Burgess, 488 F. Supp. 2d at 394. While the Court is aware that
 the Nissan Dealership is alone liable for the Judgment, in the
 latter scenario, the Nissan Guaranty guaranteed only the Nissan
 Dealership’s performance and payment so if the “deficiency
 amount” includes debts owed by the Chrysler Dealership, it
 arguably falls outside the scope of the Nissan Guaranty.
 However, here, the Court cannot ascertain the source and amount
 of the original debts that became the “deficiency amount”
 reflected in the Promissory Note.
                                       22
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 23 of 26 PageID #: 1590



 the Nissan Guaranty, or whether those guarantors agreed to be bound

 by the terms of the “Conditions for Closing.”             Fourth, the parties

 do not dispute that the Promissory Note and the Affidavit of

 Confession     of    Judgment    explicitly    excluded     Defendant    in   his

 individual capacity.            Fifth, the Promissory Note contains an

 unconditional         guaranty:       the     Dealerships      and      Korchmar

 “acknlowedge[d] that the obligations hereunder are unconditional

 and cannot be setoff, reduced or suspended as a result of any

 obligations . . . under any circumstance.”             (Promissory Note at

 1.)      Sixth, Korchmar testified to his understanding that the

 Promissory Note and Confession of Judgment “extinguished the old

 debt,” that he negotiated a resolution to take on the Promissory

 Note “instead of [Defendant] and Mr. Barbagallo,” and that “there

 would    be   no    more   claims   against   [Defendant]    or   Barbagallo.”

 (Korchmar Dep., Wolf Decl., Ex. 13, D.E. 79-13, 18:6-10, 58:11-

 59:6, 60:3-6.)       Finally, the Promissory Note extended the time for

 the Dealerships and Korchmar to pay off the Dealerships’ individual

 debts.

               Thus, while the Nissan Guaranty contains an “advance

 consent to modifications” clause, which is valid and enforceable

 under New York Law (see CrossLand Fed. Sav. Bank by F.D.I.C. v. A.

 Suna & Co., 935 F. Supp. 184, 200 (E.D.N.Y. 1996), the above-

 listed    considerations      raise    questions   regarding      the   parties’

 intentions in executing the Promissory Note and Affidavit of

                                         23
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 24 of 26 PageID #: 1591



 Confession of Judgment.            (Nissan Guaranty at 3.)        Consequently,

 the Court cannot determine whether the Nissan Dealership’s debts

 arising out of the Judgment fall within the scope of the Nissan

 Guaranty because an issue exists as to whether the parties entered

 into “a new enforceable obligation that superseded the Plaintiff’s

 rights      under    the   past”   agreements    and   discharged    Defendant’s

 obligations under any guaranty.           Burgess, 488 F. Supp. 2d at 392;

 cf. HSH Nordbank AG N.Y. Branch v. St., 421 F. App’x 70, 75 (2d

 Cir.     2011)      (finding   that   later     agreement   did     not   obviate

 guarantor’s obligations under the “broad waiver provisions” of

 guaranties where the later agreement included language that it was

 not “intended (and shall not be deemed or construed) to effect an

 amendment, modification, restructuring or reinstatement of the

 [original agreement], which remains in default and accelerated.”)

 (internal quotation marks omitted).             Accordingly, there are issues

 of material fact and Plaintiff’s motion for summary judgment is

 DENIED.11

        B.     The Chrysler-Related Agreements, the Cross-Collateral
               Agreement, the Capital Loan Agreement, and the
               Reaffirmation of Guarantors

               Defendant also argues that the Chrysler Agreement, the

 Chrysler Guaranties, the Cross-Collateral Guaranty, the Capital


 11Accordingly, because the Court cannot determine whether the
 Nissan Guaranty encompasses the Nissan Dealership’s debts under
 the Promissory Note and Judgment, the Court does not analyze
 damages.
                                         24
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 25 of 26 PageID #: 1592



 Loan Agreement, and the Reaffirmation of Guarantors were forged

 and therefore are not enforceable as against him.             (Def. Opp. at

 4-6.)     In response, Plaintiff faults Defendant for failing to

 timely disclose all documents and witnesses and for failing to

 respond to discovery requests.        (Pl. Reply at 4.)       Plaintiff asks

 the Court to exclude all evidence Defendant submitted in opposition

 because “such failures are not harmless.”          (Pl. Reply at 4; Braden

 Aff., D.e. 82-1, ¶ 19.)

             “Rule 37(c)(1) provides a basis for refusing to admit

 evidence if it has not previously been submitted in compliance

 with Rule 26(a).”      Orix Fin. Servs., Inc. v. Thunder Ridge Energy,

 Inc., No. 01-CV-4788, 2006 WL 587483, at *4 (S.D.N.Y. Mar. 8,

 2006).     “In considering whether to exclude evidence under this

 standard, courts refer to a nonexclusive list of four factors:

 (1) the party’s explanation for its failure to disclose, (2) the

 importance of the evidence, (3) the prejudice suffered by the

 opposing party, and (4) the possibility of a continuance.”            Agence

 France Presse v. Morel, 293 F.R.D. 682, 685 (S.D.N.Y. 2013).

             Here, there is no doubt that Plaintiff has been on notice

 that Defendant denied signing the Chrysler Agreement, the Chrysler

 Guaranties,     the   Cross-Collateral     Guaranty,    the    Capital   Loan

 Agreement, and the Reaffirmation of Guarantors, as reflected in

 the facts giving rise to the Affidavit of Confession of Judgment.

 (See Aff. Confession of J. at ¶ 6.)         However, given that there is

                                       25
Case 2:16-cv-07028-JS-ARL Document 83 Filed 05/29/20 Page 26 of 26 PageID #: 1593



 a question as to whether the Promissory Note released Defendant

 from the Nissan Guaranty, and any other guaranty, the Court cannot

 now    determine    whether    the    Chrysler-related     guaranties     are

 enforceable against Defendant and if so, whether they encompass

 the Dealerships’ debts under the Judgement.

                                  CONCLUSION

             For the stated reasons, Plaintiff’s motion for summary

 judgment (D.E. 76) is DENIED.          To the extent needed, the Court

 refers the parties to Judge Lindsay to set a schedule for Plaintiff

 to discover any additional information from Defendant regarding

 its claims of forgery and the execution of the Promissory Note

 (see supra, Note 9).       Within thirty (30) days of the date of this

 Order, the parties are to submit a joint letter (1) clarifying all

 remaining    claims,    crossclaims,    and   counterclaims,    (2) whether

 there are any outstanding substantive or scheduling issues to

 address, and (3) whether they wish to schedule a settlement and/or

 discovery conference with Judge Lindsay.


                                            SO ORDERED.




                                            /s/_JOANNA SEYBERT    ___
                                            Joanna Seybert, U.S.D.J.

 Dated: May   29 , 2020
        Central Islip, New York



                                       26
